Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 07/13/2022 and has been entered. Claims 1, 8 and 14 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 8 and 14 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, 14 and their corresponding dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0198034 (“Miranda”) in view of U.S. Publication No. 2014/0051417 (“Wuerch et al.”) and further in view of U.S. Publication No. 2020/0153771 (“Thies”).

Regarding claim 1, Miranda discloses a device (fig. 1, subscriber provisioning system 22) associated with a first service provider system (a wireless carrier network 16), the device comprising: 
one or more processors configured to: 
receive from a first User Equipment ("UE") (wireless device 14), a request for an inter-entity service, the inter-entity service including a first portion associated with the first service provider system and a second portion associated with a second provider system, the request including a set of parameters ([0052-0053] a first screen 300 having a user interface 222 of a display 218 which includes a prompt for inputting user information for purposes of porting a telephone number to a new service provider, old service provider corresponding to claimed first and new service provider corresponding to claimed second); 
identify one or more parameters, of the set of parameters, to provide to the second service provider system ([0053] the porting application 255 asks subsequent questions to verify the identity of the user and ensure that the telephone number wishing to be ported over to the new service provider is accurate. Subsequent questions may include but are not limited to the name, service provider, account number, billing address and password (if applicable) as shown in the subsequent screen 350; 
provide a status tracker user interface ("UI") to the UE, the status tracker UI indicating a progress of fulfillment of the request (fig. 5, status of porting); 
output, to the second service provider system, the identified one or more parameters (FIG. 4 illustrates the communication between a new service provider and the original service provider for porting a telephone number); 
update the status tracker UI based on the one or more parameters having been output to the second service provider system; and receive, from the second service provider system, an indication that the second portion of the request, that is associated with the second service provider system, has been fulfilled by the second service provider system ([0061] the porting application 255 may be configured to provide real time status of the porting process which allows the user to know how much time remains before porting is complete. For example, indicating percentages of completion, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% and 100%). 
Miranda does not specify: receive, from the second service provider system, an indication that at least one of the one or more parameters output to the second service provider system are invalid; update the status tracker UI to include one or more input elements to receive an updated value for the indicated at least one parameter; and receive, via the updated status tracker UI, the updated value for the at least one parameter; output, to the second service provider system, the updated value for the at least one parameter.
In a similar field of endeavor, Wuerch et al. also discloses a number porting method. Wuerch et al. provides a resolution for a number port error. The carrier activation service 122 returns status data, such as through an asynchronous update message, to the account activation module 116 regarding the account activation status. The port activation messages may indicate one or more of the new services is active, that the number port has been successful, that the number port has failed, that port resolution is needed, and so forth. A number port error is indicated by a message or code indicating that the number port has failed, or a message or code indicating that port resolution is needed. Some number port errors are resolvable by the new member directly. For example, where the port error is the result of missing or inaccurate information (such as an inaccuracy in one or more of phone number, SIM card number, existing carrier account number, PIN, or password), then the account activation module may provide the new member with an opportunity to resolve the error directly by re-entering the correct information ([0015-0016]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the number porting interface of Miranda to include the error resolution disclosed by Wuerch et al. to account for user error in entering input parameters. When the port error is resolvable by the member the method would provide the benefit of the member making corrections without having to contact customer service to resolve the failure.
Miranda discusses, for example, a "home screen 500" with a "Status of Porting" (e.g., "60% Complete"). Wuerch discusses, for example, an "interface 700, which provides information 702 that the number port activation indicates that resolution is needed." However, the combination does not specify providing a status tracker user interface ("UI') to the UE that indicates both (a) a progress of fulfillment of the request, and (b) a visual indication of the set of parameters. Additionally, Wuerch discusses the "re-entering" of information in the event of an error (Fig. 7, “please update the highlight changes required and resubmit…”). However, Wuerch does not disclose wherein updating the status tracker UI includes: replacing the visual indication of the at least one parameter, in the status tracker UI, with a respective input element of the one or more input elements.
In a similar field of endeavor, Thies discloses a method for providing a user interface with one or more visual indicators implemented to communicate content validation for emails. This may be implemented as a visual meter or progress bar. Such a visual meter or progress bar may provide an important cue to e-mail marketers that any possible errors (rendering issues, links not working, etc.) are resolved ([0055]). Content validation is performed systematically and/or automatically, and refers to the checking, validating, and reviewing of content e-mail ([0045]). Fig. 9 for example, shows a status tracker interface, referred to by Thies as accessibility workflow 900. The interface provides a progress fulfillment using the “check” mark as completed stages and visual indication of parameters such as the “alt-text” ([0061]). Various progress bars are presented in Figs. 10-25 for the plurality of parameters of the email content. Additionally, as part of the status tracker, Thies discloses for example in Figure 11, modifying the visual progress indicator with an “X” for parameters which require modifications and/or updates.
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to modify Miranda et al. in view of Wuerch et al. to display the service request status simultaneously with the service input parameters as taught by Thies for the achieve the same benefits. A combined screen of the accessibility workflow may be implemented to show all the issues that are found. This screen may allow users to skip having to go through each of the processes one by one, and instead, show all the issues on one screen (Thies [0066]), thereby increasing user efficiency.

Claim 8 recites a non-transitory computer-readable medium, storing a plurality of processor- executable instructions to receive from a first User Equipment ("UE"), a request for an inter-entity service, the inter-entity service including a first portion associated with a first service provider system and a second portion associated with a second provider system. Miranda discloses a system including a display, a non-transitory memory for storing instruction for porting, and a processor configured to execute the instructions. The system may be an electronic device, such as, for example, a wireless device (Miranda, [0064,0066]). Thus Claim 8 is rejected in view of Miranda, Wuerch et al. and Thies as discussed with respect to claim 1 above.

Claim 14 recites a method performed by the device recited in claim 1. Claim 14 is rejected in view of Miranda, Wuerch et al. and Thies for the same reasons discussed with respect to claim 1 above. 

Regarding claims 2, 9 and 15, Miranda, Wuerch et al. and Thies discloses the device of claim 1, wherein the one or more processors are further configured to: further update the status tracker UI to indicate that the second portion of the request has been fulfilled by the second service provider system (Miranda, [0061] 100% completion would indicate the request has been fulfilled).

Regarding claims 3, 10 and 16, Miranda, Wuerch et al. and Thies discloses the device of claim 1, wherein the updated status tracker UI that includes the one or more input elements further indicates that the status of the fulfillment includes an indication, from the second service provider system, of an invalid value of the at least one parameter (Wuerch, [0025] FIGS. 6 and 7 illustrate example web interfaces that enable the new member 102 to resolve activation issues, such as number porting errors and failures. Field 608 may be pre-populated with the SIM card number that the new member 102 previously provided to the account activation module 116, such as via interface 300. The new member 102 may verify that the SIM card number is correct and/or re-enter the SIM card number into field 608 before requesting a new phone number.).

Regarding claims 4, 11 and 17, Miranda, Wuerch et al. and Thies discloses the device of claim 1, wherein the second portion of the inter-entity service includes a release of a Mobile Directory Number ("MDN"), associated with the UE, by the second service provider system (Miranda, [0012] porting of a wireless phone number)

Regarding claims 5, 12 and 18, Miranda, Wuerch et al. and Thies discloses the device of claim 1, wherein the at least one parameter includes two or more parameters, wherein the one or more input elements include two or more input elements that each correspond to a respective one of the two or more parameters (Miranda, fig. 3, [0053] the porting application 255 asks subsequent questions to verify the identity of the user and ensure that the telephone number wishing to be ported over to the new service provider is accurate. Subsequent questions may include but are not limited to the name, service provider, account number, billing address and password (if applicable) as shown in the subsequent screen 350).

Regarding claims 7 and 20, Miranda, Wuerch et al. and Thies discloses the device of claim 1, wherein the first service provider system is associated with a first wireless network carrier, and wherein the second service provider system is associated with a different second wireless network carrier (Miranda, [0053] Examiner interprets the old service provider corresponding to claimed first wireless network carrier and new service provider corresponding to claimed second wireless network carrier).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0198034 (“Miranda”) in view of U.S. Publication No. 2014/0051417 (“Wuerch et al.”) in view of U.S. Publication No. 2020/0153771 (“Thies”) and further in view of U.S. Publication No. 2015/0156335 (“Gautier et al.”).

Regarding claims 6, 13 and 19, Miranda, Wuerch et al. and Thies does not specify the device of claim 1, wherein the one or more processors are further configured to: identify a type of the request; select a particular status tracker UI template from a plurality of status tracker UI templates based on the identified type of request; and generate the status tracker UI based on the selected status tracker UI and the identified set of parameters associated with the request. 
	In a similar field of endeavor, Gautier et al. discloses a user interface which presents multiple service options to a user in addition to activation of the user endpoint (Fig. 13, “Register and get iTunes store account” and “Put you contacts, music and more on your iPhone”). Based on user selection of the service option, the application generates service templates corresponding to the request. For example, Fig.  15 initiates template for transferring mobile number for a new customer, Fig. 26 initiates a template for an existing customer, while Fig. 30 illustrates a template for adding a line to the account. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miranda in view of Wuerch et al. to identify a request type and generate the corresponding status tracker as disclosed by Gautier et al. in order to provide dynamic status tracking based on service request when multiple service types are available to the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652